DETAILED ACTION

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	The prior art, [Messingher; Shai et al., US 9971404 B2], discloses:
“A system is provided, including a head-mounted display (HMD) and glove interface object. The HMD includes a viewing module having a view port into a screen configured for rendering image content that defines a view of a virtual environment, the image content being generated from execution of an interactive program by a computing device, an HMD communications module for receiving the image content from the computing device, an image processing module for processing image data received from the computing device for rendering the image content on the screen. The glove interface object includes at least one pressure sensor configured to generate pressure sensor data identifying a pressure applied to at least a portion of the glove interface object, and a glove communications module configured to transmit the pressure sensor data to the computing device for processing to be applied to a rendering of a virtual hand in the virtual environment”, as recited in the abstract.
	However, the prior art does not teach or suggest either singularly or in combination the at least claimed, "wherein the first processor (22) is configured to wake up a connection between the first communication module (20) and the augmented reality device (12) according to the connection signal, and the first processor (22) is configured to generate a first control signal according to the first sensing signal and transmit the first control signal by the first communication module (20), to control the augmented reality device (12)", in combination with the other recited claim features.

Regarding claims 2-17:
	Claims 2-17 depend on claim 1 and are found allowable for at least the same reasons as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

[Messingher; Shai et al., US 9971404 B2] discloses:
“A system is provided, including a head-mounted display (HMD) and glove interface object. The HMD includes a viewing module having a view port into a screen configured for rendering image content that defines a view of a virtual environment, the image content being generated from execution of an interactive program by a computing device, an HMD communications module for receiving the image content from the computing device, an image processing module for processing image data received from the computing device for rendering the image content on the screen. The glove interface object includes at least one pressure sensor configured to generate pressure sensor data identifying a pressure applied to at least a portion of the glove interface object, and a glove communications module configured to transmit the pressure sensor data to the computing device for processing to be applied to a rendering of a virtual hand in the virtual environment”, as recited in the abstract.

[Wang; Paul X. et al., US 11144121 B2] discloses:
	“Embodiments are directed to a user input device and methods related to the use thereto. In one aspect, an embodiment includes a flexible fabric attachable to a user having a first portion and a second portion. The first portion may be moveable in relation to the second portion. The embodiment may further include a controller configured to identify an input configuration based on a position of the first portion relative to a position of the second portion within a three-dimensional space. The embodiment may further include a haptic feedback structure disposed adjacent the flexible fabric and configured to provide haptic feedback based on the input configuration”, as recited in the abstract.

[Parham; Rami et al., US 9880619 B2] discloses:
	“A system, which is optionally a virtual reality (VR) system, including: (a) a finger-wearable device that has a force sensing actuator configured to sense a pinching of thumb to finger and trigger an emission of a signal, multiple light sources configured to emit multiple optical signals, a motion detector, and a radio frequency (RF) transmitter configured to transmit an RF signal; (b) a screen; (c) an RF receiver configured to receive the RF signal; (d) at least one optical sensor configured to receive the multiple optical signals and use the optical signals to detect a spatial position of the finger-wearable device; and (d) a controller configured to use the received RF signal, the multiple optical signals and the spatial position to project visual content onto the screen”, as recited in the abstract.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623